Ames, J.
The written obligation of the defendant, declared upon in each of these suits is an acknowledgment of the receipt by him of six thousand dollars, and a promise of repayment with interest in a certain prescribed manner. It is a promise to the obligees severally according to their respective interests in the fund, and it requires that the fund shall remain in his hands dur*246ing the lifetime of Electa Pierce, to whom the interest, or so much thereof as should be necessary to her support was to be paid until her decease, and that upon the happening of that event, the principal fund and the unexpended interest are to be disposed of among the other obligees.
We think that in this contract the word “interest” is to be taken in its natural and usual sense of a compensation for the forbearance of money, and that the transaction did not create a trust in any other sense than that which is necessarily implied in the relation of debtor and creditor. The defendant made himself responsible for the safe return of the money at all events. He could not relieve himself of that responsibility, if the money should be lost, by any amount of evidence of care, skill, and prudence on his part in its investment and management. No provision is made for any compensation for his services as a trustee. No obligation is declared in the instrument, except that of repayment. The disposition of the money is left absolutely at his disposal, and to all appearance it became his money. To account for it with interest in the manner and at the time prescribed by the contract is all that he has undertaken to do ; and to make him accountable for anything more would require an unauthorized alteration of the contract.' Its proper interpretation gives to the obligees respectively the advantage of certainty and distinctness as to the amounts payable to them ; and leaves entirely at his risk the contingencies of profit or loss resulting from his management of the fund. And this was the apparent intent of the parties. Unless the plaintiff in each case will remit therefore such a sum as will make the verdict conform to this view of the case, The exceptions must be sustained.